United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2250
                                  ___________

Yehowceph Namukura Aldeeltqua,          *
                                        *
                    Appellant,          *
                                        *
       v.                               *
                                        *
Jim Guy Tucker, Former Governor         *
(originally sued as Gov. Tucker); Mike *
Huckabee, Governor, State Capitol       *
(originally sued as Gov. Huckabee);     *
State of Arkansas; Pulaski County,      *
Chancery Court; Vann Smith, Judge,      * Appeal from the United States
Third Division; AR Supreme Court; Sue *     District Court for the Eastern
Newbery, Supreme and Appeals Court * District of Arkansas.
Coordinator, Arkansas Supreme Court *
(originally sued as Sue Newberry);      *         [UNPUBLISHED]
Maudine Day, Chancery Court, Court      *
Reporter; John Doe, Sheriff, Pulaksi    *
County; Larry Norris, Director,         *
Arkansas Department of Correction;      *
Berry, Correctional Officer,            *
Transportation; Arkansas Attorney       *
General, Office, Little Rock, Arkansas; *
Smith, Judge, Case EOT 97-3885,         *
                                        *
                    Appellees.          *
                                   ___________

                          Submitted: July 7, 1999
                              Filed: July 21, 1999
                                 ___________
Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Yehowceph Namukura Aldeeltqua appeals the district court's
order denying Aldeeltqua's application to proceed in forma pauperis under 28 U.S.C.
§ 1915(g) and dismissing his 42 U.S.C. § 1983 complaint without prejudice. Having
carefully considered the record and Aldeeltqua's brief, we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-